Citation Nr: 0522790	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease, to 
include coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1958 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO essentially reopened and 
denied the previously denied claim for service connection for 
heart disease.  The appellant timely perfected an appeal of 
this determination to the Board.  In March 2004, the 
appellant testified before the undersigned Veterans Law Judge 
at a video-conference Board hearing.  By way of an August 
2004 decision, the Board reopened the appellant's claim and 
remanded the appeal for further development.


FINDING OF FACT

Heart disease, to include coronary artery disease, was not 
shown in service or within one year thereafter and is not 
shown to be related to any incident of service.


CONCLUSION OF LAW

Heart disease, to include coronary artery disease, was not 
incurred in or aggravated by active military service; and 
cardiovascular disease may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant of the information and 
medical and lay evidence necessary to substantiate his claim.  
In an August 2001 letter, issued prior to the initial AOJ 
decision, VA informed the appellant and his representative of 
the information and evidence necessary to substantiate a 
claim for service connection.  The letter also informed the 
appellant of his and VA's respective duties for obtaining 
evidence.  In addition, VA provided the appellant with a copy 
of the appealed February 2002 rating decision, September 2002 
statement of the case, August 2004 Board remand, and February 
2005 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the appellant was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence for the following reasons.  The AOJ's August 2001 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
September 2002 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, in a March 2005 correspondence, the appellant 
stated that he has no more information or evidence in support 
of his claim.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
appellant's service medical records, post-service VA and non-
VA medical records, VA examination reports, and statements 
made by and on behalf of the appellant in support of his 
claim.  The Board reiterates that the appellant has stated 
that he has no more information or evidence in support of his 
claim.

The Board notes that in another March 2005 correspondence the 
appellant stated that he was scheduled for an echocardiogram 
in April 2005.  Initially, the Board notes that evidence of a 
current disability is already of record.  The Board also 
notes that an echocardiogram is simply a diagnostic tool for 
determining the presence and severity of a cardiovascular 
disorder.  As such, the Board observes that it would not 
provide any information on the etiology of the appellant's 
heart disease.  Thus, the Board finds that the report of that 
echocardiogram is not relevant to this appeal and will 
proceed based on the current record.  

In sum, the Board observes that all relevant records have 
been obtained and associated with the claims file.  

Under the circumstances in this case, the Board finds that 
the appellant has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

If cardiovascular disease manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

After a careful review of the record, the Board finds that 
the appellant's heart disease, to include coronary artery 
disease and hypertension, did not have its onset during 
service.  His service entrance examination reflects blood 
pressure of 148/80; however, chest X-ray was negative and the 
examiner reported a normal clinical evaluation of the heart.  
In addition, his separation examination shows blood pressure 
of 120/68 and a normal clinical evaluation of the heart.  The 
Board notes that the examiner made a diagnosis of a 
functional cardiac murmur; however, the Board observes that 
the examiner qualified the diagnosis by stating that it was 
of no significance and there were no complications or 
sequalae.  Moreover, further evaluation revealed that the 
appellant had a functional cardiac murmur of no hemodynamic 
significance and that he was cleared for separation.  

In addition, the Board finds that the appellant's heart 
disease, to include coronary artery disease, did not have its 
onset till many years after discharge.  In support of this 
finding, the Board notes the following evidence of record.

A November 1963 VA examination report reflects blood pressure 
of 138/90, the presence of a heart murmur, and a diagnosis of 
valvular heart disease.  An April 1964 VA examination report 
reflects blood pressures of 142/78 and 134/82, and that a 
cardiac catheterization was done to rule out any possible 
valvular heart disease.  The examiner noted that the 
catheterization was completely within normal limits and made 
a diagnosis of a functional heart murmur of no significance.  
A June 1989 private medical record reflects a diagnosis of 
hypertension and that the appellant began taking medication 
for severe hypertension about one and one-half years ago.  
October 1996 private medical records reflect diagnoses of 
coronary artery disease and hypertension and that the 
appellant underwent a coronary artery bypass graft.  

The above evidence shows that the first post-service record 
of heart disease is contained in a June 1989 private medical 
record, which reflects a diagnosis of hypertension.  The 
Board observes that this is over 26 years after separation 
from service.  Even if the Board were to accept the onset of 
his hypertension to be January 1988, as reported by the 
appellant, the Board observes that this still dates the onset 
of his disorder to 25 years after discharge.  As such, the 
Board finds that the appellant's heart disease, to include 
coronary artery disease and hypertension, did not manifest to 
a degree of 10 percent or more within one year after 
separation from service.  

Furthermore, the Board finds that the appellant's heart 
disease, to include coronary artery disease and hypertension, 
is not related to any incident of service.  In this regard, 
the Board notes that private medical records through June 
2002 show treatment for heart disease.  However, the 
appellant has not submitted competent medical evidence of a 
relationship between his current heart disease, to include 
coronary artery disease and hypertension, and service.  
Furthermore, an October 2004 VA examination report reflects 
the opinion that it is less likely than not that his coronary 
artery disease originated in service or is otherwise related 
to service.  Additionally, the examiner noted that there is a 
single borderline blood pressure reading within a year of 
discharge from military service but stated that he would not 
make a diagnosis of hypertension based on that one reading.  
Lastly, the examiner stated that it is less likely than not 
that the appellant's aortic stenosis originated in service or 
is otherwise related to service, noting that the appellant 
had a completely normal cardiac catheterization in 1964 and 
that the appellant apparently developed some calcific arotic 
stenosis on a degenerative basis since then.

The Board acknowledges the contentions raised by the 
appellant and his spouse that his heart disease, to include 
coronary artery disease, is related to service.  The Board 
observes, however, that they, as laypersons, are not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for heart disease, to 
include coronary artery disease.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for heart disease, to include coronary 
artery disease, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


